—Case held,decision reserved and matter remitted to Onondaga Supreme Court for further proceedings in accordance with the following memorandum: This case arose as a result of a one-car accident in Syracuse, New York. Nationwide Mutual Insurance Company insured the vehicle through the assigned risk pool. Just prior to the accident the driver sought to substitute a 1976 Pontiac for the insured vehicle which was a 1976 Chevrolet. Nationwide sent to the owner, John B. Turner, a statement for an additional premium in the amount of $46, which was never paid. Nationwide thereafter sent a notice of cancellation. The wife of the driver, George L. Turner, made a claim against Aetna Casualty & Surety Company under its indorsement of her husband’s policy. Claimant demanded arbitration which was permanently stayed at Special Term. Nationwide sought an order declaring that its policy had been properly canceled and appeals from a denial of that relief. We do not reach the merits because the record does not make clear whether the $46 additional premium is to be applied toward the collision or liability coverage. We recognize that the $46 additional insurance premium in this case was entirely attributable to the substitution in the insurance policy of the larger, more expensive Pontiac Bonneville for the Chevrolet Monte Carlo. However, there is insufficient proof in the record that the premium increase was due solely to an increase in the cost of collision coverage. It is entirely possible that at least some part of the premium increase was the result of an increase in the cost of liability coverage caused by the change in address of the insured or by the change to the heavier and different type of automobile. Accordingly, there should be a hearing held to resolve this crucial issue of fact. (Appeal from order of Onondaga Supreme Court— arbitration.) Present—Cardamone, J. P., Simons, Schnepp, Callahan and Doerr, JJ.